Citation Nr: 1241294	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for Persian Gulf War (PGW) syndrome, including headaches, joint pain, fatigue, night sweats, and insomnia.

3.  Entitlement to service connection for a bilateral wrist condition.

4.  Entitlement to service connection for cracked skin on the hands.

5.  Entitlement to service connection for arthritis of the fingers.

6.  Entitlement to service connection for arthritis of the hands.

7.  Entitlement to service connection for Diabetes Mellitus, Type 2 (DMII).

8.  Entitlement to service connection for neuropathy of the upper extremities.
9.  Entitlement to service connection for vision changes.

10.  Entitlement to service connection for rheumatoid and degenerative arthritis of the lumbosacral spine.

11.  Entitlement to service connection for a bilateral calf condition.

12.  Entitlement to service connection for memory problems.

13.  Entitlement to service connection for bilateral knee pain.

14.  Entitlement to a higher rating for contact dermatitis of the neck and face, rated 10-percent disabling from July 5, 2005, to October 27, 2008, and 30-percent disabling as of October 28, 2008, for rosacea of the face with history of contact dermatitis of the neck/face, tinea manuum, tinea pedis, dermatitis, and dermatophytosis.

15.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had honorable active military service from August 1980 to August 1983 and from May 1989 to March 1990.  He also had additional service from March 1990 to June 1992, but under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2005 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2005 rating decision denied an increased (compensable) rating for contact dermatitis of the neck and face.  A subsequent September 2006 rating decision, however, granted a higher 10 percent rating for this disability, effective the date of claim, July 5, 2005.  An even more recent August 2009 rating decision granted service connection for tinea pedis and tinea manuum and assigned a 10 percent rating effective October 28, 2008.  A June 2010 rating decision combined all of the Veteran's skin disabilities, recharacterizing them as rosacea of the face with history of contact dermatitis of the neck/face, tinea manuum, tinea pedis, dermatitis, and dermatophytosis.  A higher, 30 percent, rating was assigned however effective October 28, 2008.  He since has continued to appeal for an even higher rating for his skin disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating absent express indication to the contrary).

As also pertinent here, a September 2007 rating decision denied the Veteran's claims of entitlement to service connection for a bilateral calf condition, memory problems, bilateral knee pain, and a TDIU.  In an October 2007 notice of disagreement (NOD), he stated that he disagreed with all the claims denied in that September 2007 rating decision.  However, the RO has not provided him a statement of the case (SOC) addressing his disagreement with these claims.  Nor has he been given time, in response to the SOC, to complete the steps necessary to perfect his appeal of these claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  And in this circumstance, the Court has clarified that the appropriate disposition is to remand, rather than merely refer, the claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A hearing before a local Decision Review Officer (DRO) at the RO was held in June 2008.  A transcript of the proceeding is of record.  

In February 2008 the Veteran also requested a hearing at the RO before a Veterans Law Judge of the Board.  But in October 2008, the Veteran withdrew his request for this additional hearing.  38 C.F.R. § 20.704(e) (2012).

The claims of entitlement to service connection for arthritis of the hands, neuropathy of the upper extremities, vision changes, rheumatoid or degenerative arthritis of the lumbosacral spine, a bilateral calf condition, memory problems, and bilateral knee pain, as well as for a higher rating for the skin disability and a TDIU are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board, instead, is going ahead and dismissing the remaining claims, as withdrawn, except for the claim for service connection for DMII, which is being adjudicated and denied on its merits.


FINDINGS OF FACT

1.  In correspondence received in June 2008, the Veteran indicated he was withdrawing his appeal of his petition to reopen his claim for headaches, and his claims for service connection for PGW syndrome, a bilateral wrist condition, cracked skin on his hands, and arthritis of his fingers.

2.  DMII was not diagnosed at any time during his military service.

3.  There also was no objective indication of DMII within one year following his discharge from service, meaning from August 1983 to August 1984, or from March 1990 to March 1991, certainly not to the required minimum compensable degree of at least 10-percent disabling.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Substantive Appeal concerning his petition to reopen his claim for headaches, and his claims for service connection for PGW syndrome, a bilateral wrist condition, cracked skin on his hands, and arthritis of his fingers.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 

2.  His DMII was not incurred in or aggravated by his periods of honorable military service and may not be presumed to have been incurred in these periods of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

During his hearing and in correspondence received in June 2008, the Veteran indicated he was withdrawing his appeal of his petition to reopen his claim for headaches, and his claims for service connection for PGW syndrome, a bilateral wrist condition, cracked skin on his hands, and arthritis of his fingers.

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn his appeal of these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


II.  Service Connection - DMII

A.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim, (2) that VA will obtain and assist the claimant in obtaining, and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, and 3) relationship between the disability and military service, but also the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It also since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

Regarding the DMII claim, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2005 and June 2006, so admittedly not until after adjudicating this claim in the August 2005 decision at issue in this appeal, therefore not in the preferred sequence.  The January 2005 letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The June 2006 letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of this claim.  Moreover, this claim since has been readjudicated in an October 2006 SOC and September 2008, June 2010, and March 2012 SSOCs, so reconsidered since providing all required notice.  This, in turn, rectifies ("cures") the timing defect in the provision of this notice.  See Mayfield IV; Prickett, supra.  And neither the Veteran nor his representative has alleged any prejudice from providing this notice subsequent, as opposed to prior, to the initial adjudication of this claim.  See Shinseki v. Sanders, supra.

The Board also finds that VA fulfilled its duty to assist the Veteran with this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that are obtainable and that the Veteran and his representative identified as potentially relevant.  This included service treatment records (STRs), service personnel records (SPRs), and post-service VA evaluation and treatment records.  The Veteran has stated that he has not seen a private physician for treatment for his DMII.


According to the holding in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA examination and opinion are required when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

These standards have not been met in this particular instance, however, since the Veteran's DMII was first diagnosed more than 16 years after he left the military in 1990 and has not been associated with his service.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or the codified statutes or implementing regulations.

B.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection, there must be competent and credible evidence confirming:  (1) the Veteran has the claimed disability or, at the very least, showing he has at some point since filing the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

During his hearing, the Veteran contended that he had diabetic symptoms in service, although never actually diagnosed with, or treated for, this condition in service.  See hearing transcript (T.) at 13.  So he is claiming his symptoms in service were early or prodromal manifestations of this condition to establish its inceptance during his service.  He acknowledges first being diagnosed with diabetes at a VA facility in 2005.  T. at 14.  He also recognizes that his physician has not linked his diabetes to his military service.  Id.  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Certain diseases like diabetes mellitus are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2012).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).


The Veteran military service from March 1990 to June 1992 was found to have been under other than honorable conditions.  An Army Discharge Review Board denied an application to upgrade that discharge in November 1995.  An Army Board for the Correction of Military Records denied his request for an upgrade in an August 1999 decision.  In addition, a VA administrative decision, dated in January 2006, found that the character of service from March 1990 to June 1992 was a bar to receiving all benefits from VA.  Therefore, the Veteran can only establish his entitlement to service connection for disability incurred or aggravated during his first two periods of active duty, since only they were under honorable conditions.

There is no disputing he has DMII, which is perhaps the most fundamental requirement of this claim since, without this threshold minimum level of proof, there could not be a valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Proof of this comes in the way of a 2006 VA treatment note confirming he has DMII.  So there is no questioning he has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Consequently, resolution of this appeal instead turns on whether the DMII is attributable to his military service.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  But see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

His STRs are entirely unremarkable for any overt findings, complaints or treatment of diabetes, and, as mentioned, even he acknowledged as much while testifying during his hearing, although he believes there were subtle signs of this condition's presence during his service, albeit in its infancy.  During a VA spine examination in July 2005, however, he denied a history of diabetes mellitus.  A June 2006 VA progress note indicated he had new-onset diabetes mellitus.

There is no indication, then, that he had any complaints or symptoms referable to DMII until 2006, at the earliest, so some 16 years after his last period of honorable service ended and, thus, well beyond the one-year grace period following his service allowing for the presumption that diabetes was incurred during his service, if manifested to the minimum compensable degree of at least 10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, the minimum compensable rating of 10 percent for Diabetes Mellitus requires the condition is manageable by restricted diet only.  Note (1) in this code indicates to evaluate compensable complications separately unless they are considered part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) indicates that, when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Here, though, there was no such conclusive diagnosis or indication of diabetes within this one-year presumptive period following the Veteran's service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for the symptoms.  So the Board cannot conclude a Veteran's lay testimony lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence); and Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

The Board, however, may consider this absence of any documentary evidence during these intervening years as one of the factors, just not the only or sole factor, in making this credibility determination, particularly when there is a substantial gap of time between the potentially relevant symptom, event or incident in service and the eventual manifestation or diagnosis after service of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Indeed, both in Buchanan and other precedent cases, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of lay evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, as explained in Kahana, when the claimed event, injury or disease is not alleged to have been incurred in combat, it is permissible for the Board to have expectation of some independent documentation, such as in STRs, assuming they are complete or substantially complete in relevant part.  So in this circumstance the Board can draw a negative inference when there is no support for the claim in the STRs, assuming also that the type of event, injury or disease claimed is the type that ordinarily would be reported and reflected in the STRs.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or, here, where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

Here, the Veteran requested service connection for a face and eye disability due to a carbon burn in January 1986.  He also requested service connection for various other conditions in September 2004.  However, he did not also claim entitlement to service connection for DMII or any diabetes-related condition on those occasions.  Rather, he originally requested service connection for DMII in November 2006, the same year his VA treatment records note he was first diagnosed with this condition.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

So, here, the Board must find that the most probative, i.e., competent and credible, evidence of record indicates his DMII did not incept in service, or to a compensable degree within one year after the conclusion of his honorable service, and is not otherwise attributable to his service.  Although, as mentioned, he is entitled to the benefit of the doubt where the evidence for and against the claim is in approximate balance, i.e., relative equipoise, this benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The appeal to reopen his claim for headaches, and his claims for service connection for PGW War syndrome, a bilateral wrist condition, cracked skin on his hands, and arthritis of his fingers is dismissed.

The claim for service connection for DMII is denied.


REMAND

During his DRO hearing, the Veteran stated that physicians at the Bonham and Dallas VA Medical Centers (VAMCs) had informed him that neuropathy of his upper extremities and arthritis of his hands were essentially the same condition.  VA physicians also had informed him that these two conditions, his vision changes, and rheumatoid and degenerative arthritis of his lumbosacral spine were related to his military service.  See T. at 7-14.  He also testified that they documented these opinions in his VA treatment records.

VA treatment records were obtained from the Bonham and Dallas VAMCs and North Texas Health Care System, of which the two VAMCs are affiliated, but they do not convey the opinion proffered that these conditions were caused by the Veteran's military service.  The connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence of the type needed to substantiate these claims and establish entitlement to service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Veteran therefore should be apprised that he should obtain and submit (or provide sufficient information so VA can obtain for him) the alleged opinion of the doctor who purportedly has indicated the neuropathy of the upper extremities, arthritis of the hands, vision changes, and rheumatoid and degenerative arthritis of the lumbosacral spine were caused by the Veteran's military service.

As already explained, the RO/AMC also needs to send the Veteran an SOC in response to his timely NOD concerning his claims for a bilateral calf condition, memory problems, bilateral knee pain, and TDIU.  He also has to be given time, in response to this SOC, to complete the steps necessary to perfect his appeal of these additional claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

As for his skin disability, it is rated under 38 C.F.R. § 4.118 DC 7806 (2012).  Ratings under this Code are determined, in part, on whether he requires systemic therapy such as corticosteroids or other immunosuppressive drugs.

The examiner who performed the July 2008 VA skin examination indicated the Veteran's then current treatment was with corticosteroids, except when tinea was diagnosed in 2007.  On VA skin examination in February 2009, he was noted to have been taking two topical corticosteroid and two systemic antibiotic medications.  There is conflicting evidence as to when, if ever, he was treated with systemic therapy consisting of corticosteroids or other immunosuppressive drugs.

Also, that February 2009 examination was the last VA skin examination of record.  Thus, another examination is needed to fully and fairly evaluate the claim for an increased rating for this skin disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).


VA is required to afford the Veteran a contemporaneous examination assessing the current nature, extent, and severity of his disability, although the mere passage of time since his last examination does not, in and of itself, invoke this obligation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to update the list of the VA doctors and health care facilities that have treated him for his skin disabilities, neuropathy of the upper extremities, arthritis of the hands, vision changes, and rheumatoid and degenerative arthritis of his lumbosacral spine.  Obtain these additional medical treatment records (those not already on file).  Enlist his assistance in obtaining these records, including, if necessary, by obtaining his authorization for their release.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

*He must be specifically informed that he should submit the written opinion of any medical health care provider that has told him that his neuropathy of the upper extremities, arthritis of the hands, vision changes, and rheumatoid and degenerative arthritis of the lumbosacral spine were either caused or aggravated by his honorable periods of military service.  Also inform him that VA will assist him in obtaining this necessary opinion if he provides sufficient information to contact the doctor.

2.  Upon receipt of all additional records, schedule a VA skin examination.  All necessary diagnostic testing, evaluation, studies and/or consultations should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings reported in detail.  As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

The following are to be addressed:

a.  What percentage of the Veteran's exposed skin area and total skin area is affected by the service-connected skin disabilities?

b.  List all medications and treatments he utilizes in the care of his skin disabilities.  In so describing, indicate the duration and frequency of each treatment.

c.  Of the medications and treatments used, what, if any, are considered systemic therapy, including corticosteroids and/or immunosuppressive drugs?

3.  Send the Veteran an SOC concerning his claims for service connection for a bilateral calf condition, memory problems, bilateral knee pain, and a TDIU.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of these claims to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  And only if he does should these claims be returned to the Board.

4.  Then readjudicate his remaining claims.  If any claim continues to be denied, send him and his representative an SSOC concerning these other claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


